Citation Nr: 1143799	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The Veteran's active military service extended from November 1972 to November 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in part, denied service connection for hearing loss and tinnitus.


FINDINGS OF FACT

1.  The Veteran served as an aircraft mechanic in the Air Force; he was exposed to acoustic trauma in the form of aircraft noise during active service.

2.  Service treatment records do not reveal any complaints or diagnosis of hearing loss or tinnitus during service; audiology evaluations during service do not reveal the presence of hearing loss.  

3.  October 2008 VA audiology examination reveals that the Veteran does not have a current hearing loss disability.

4.  The only medical opinion of record does not relate the Veteran's current complaints of tinnitus to active service.

5.  There is no continuity of symptomatology with respect to the Veteran's reported symptoms of tinnitus.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice in a letter dated September 2008.  This notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim, the relative duties of VA and the claimant to obtain evidence, and notification of the laws regarding degrees of disability and effective dates.  This letter also substantially complied with the requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has obtained service treatment records; VA medical records; VA examination reports; assisted the appellant in obtaining evidence; and afforded him the opportunity to present statements and evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the appellant's claims file and he has not contended otherwise.

Accordingly, the appellant is not prejudiced by a decision at this time.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495   (1997).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Impaired hearing is considered a disability for VA purposes when:  the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

The Veteran claims entitlement to service connection for hearing loss and bilateral tinnitus.  He asserts that acoustic trauma in the form of noise exposure during service is the cause of current hearing loss and tinnitus disabilities.  Specifically, he claims that he served as an aircraft mechanic in Air Force and was exposed to the loud noise of aircraft during his service.  

Service treatment records do not reveal any complaints, or diagnosis, of hearing loss or tinnitus during active service.  In April 1973 a reference audiogram was conducted.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
10
10
LEFT
5
5
0
10
5

The threshold for normal hearing is from 0 to 20 dB, with higher threshold levels indicating a degree of hearing loss.  These results show that the Veteran did not have any hearing loss at this point during service.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

A separation examination report is not of record.  However, in July 1976 another Service department audiological evaluation of the Veteran was conducted.  Pure tone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10
LEFT
0
0
0
10
5

Again, these results show that the Veteran did not have any hearing loss at this point during service.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).

In October 2008, a VA audiology Compensation and Pension examination of the Veteran was conducted.  The examiner reviewed the evidence of record including the hearing tests conducted during service.  The Veteran reported a history of noise exposure to aircraft during service.  He also reported some post-service occupational and recreational noise exposure.  Finally, he reported left ear tinnitus which had been present "for over 20 years."  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
15
30
25
LEFT
25
30
20
25
35

The average pure tone decibel loss at the above frequencies was 23.75 for the right ear and 27.5 for the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  These findings reveal that the Veteran does not have a current hearing loss disability for VA compensation purposes pursuant to 38 C.F.R. § 3.385.  

The examiner's medical opinion was that that "it was less likely than not (less than 50/50 probability) that the Veteran's hearing loss and tinnitus was caused by or a result of his work as an Air Force aircraft mechanic."  The examiner based this opinion on a full review of all of the evidence of record.  

The Board believes the Veteran's assertions that he was he was exposed to acoustic trauma in the form of aircraft noise during active duty service.  His separation papers confirm that he was an aircraft mechanic in the Air Force.  Nevertheless, there is no evidence of record showing hearing loss.  The audiology reports contained in the service treatment records all show hearing within normal limits.  See, Hensley v. Brown 5 Vet. App. 155, 157 (1993).  The recent, October 2008, VA examination report reveals that the Veteran does not have a current hearing loss disability.  See 38 C.F.R. § 3.385.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997).  The preponderance of the evidence is against the claim for service connection for hearing loss; there is no doubt to be resolved; and service connection is not warranted.

The Veteran also claims service connection for tinnitus.  Again review of the service treatment records does not reveal any complaints of, or treatment for, tinnitus during service.  On VA examination in 2008, the Veteran reported left ear tinnitus which had been present for over 20 years.  The examiner indicated that the Veteran's tinnitus was not caused by or a result of his work as an Air Force aircraft mechanic.  

There is no medical opinion linking the Veteran's currently reported tinnitus to service.  The Veteran has not even asserted that a continuity of symptomatology of tinnitus has existed since his noise exposure during service.  The only report as the length of time that the Veteran's tinnitus has existed is his report contained in the VA examination report, which dates the onset of tinnitus to over a decade after he separated from service.  There is no medical evidence of nexus and no continuity of symptomatology.  

The preponderance of the evidence is against the claim for service connection for tinnitus; there is no doubt to be resolved; and service connection is not warranted.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


